



EXHIBIT 10.6


Omnibus Agreement – [insert year]: PIP;ELTIP;2 year RSUs
                                                                                                                                           




AGREEMENT PURSUANT TO
XEROX CORPORATION
2004 PERFORMANCE INCENTIVE PLAN AS AMENDED OR RESTATED TO DATE




AGREEMENT, by Xerox Holdings Corporation, a New York corporation (the
“Company”), dated as of the date that appears in the award summary that provides
the value (or number of Restricted Stock Units) and vesting provisions of the
award (the “Award Summary”) in favor of the individual whose name appears on the
Award Summary, who is an employee of the Company, one of the Company’s
subsidiaries or one of its affiliates (the “Employee”).
In accordance with the provisions of the ”2004 Performance Incentive Plan” and
any amendments and/or restatements thereto (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”) or the
Chief Executive Officer of the Company (the “CEO”) has authorized the execution
and delivery of this Agreement.
Terms used herein that are defined in the Plan or in this Agreement shall have
the meanings assigned to them in the Plan or this Agreement, respectively.
The Award Summary contains the details of the awards covered by this Agreement
and is incorporated herein in its entirety.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the Company agrees as follows:
AWARDS
1.    Award of Restricted Stock Units. Subject to all terms and conditions of
the Plan and this Agreement, the Company has awarded to the Employee on the date
indicated on the Award Summary the number of Restricted Stock Units
(individually, the “RSU”) as shown on the Award Summary. Notwithstanding
anything herein to the contrary, only active Employees and those Employees on
Short Term Disability Leave, Social Service Leave, Family Medical Leave or Paid
Uniform Services Leave (pursuant to the Company’s Human Resources Policies or
similar policies of the Company’s subsidiaries or affiliates) on the effective
date of the award as shown on the Award Summary shall be eligible to receive the
award.
TERMS OF THE RESTRICTED STOCK UNITS
2.    Entitlement to Shares. Upon the vesting dates indicated on the Award
Summary, or the date of death if sooner, (each a “Vesting Date”) in connection
with the RSUs, the Company shall, without transfer or issue tax to the person
entitled to receive the shares, deliver to such person a certificate or
certificates for a number of shares of Common Stock equal to the number of
vested RSUs (subject to reduction for withholding of Employee’s taxes in
relation to the award as described in Paragraph 8 below). No fractional shares
shall be issued as a result of such tax withholding. Instead, the Company shall
apply the equivalent of any fractional share amount to amounts withheld for
taxes.
Upon the occurrence of an event constituting a Change in Control, all RSUs and
dividend equivalents on such shares that are outstanding on such date shall be
treated pursuant to the terms set forth in the Plan. Upon payment pursuant to
the terms of the Plan, such awards shall be cancelled.
3.    Dividend Equivalents. The Employee shall become entitled to receive from
the Company on the Vesting Date a cash payment equaling the same amount(s) that
the holder of record of a number of shares of Common Stock equal to the number
of RSUs covered by this Agreement, that are held by the Employee on the close of
business on the business day immediately preceding the Vesting Date, would have
been entitled to receive as dividends on such Common Stock during the period
commencing on the effective date hereof and ending on the Vesting Date as
provided under Paragraph 2. Payments under this Paragraph shall be net of any
required withholding taxes. Notwithstanding anything herein to the contrary, for
any Employee who is no longer an employee on the payroll of any subsidiary or
affiliate of the Company on the payment date of the dividend equivalents, and
such subsidiary or affiliate has determined, with the approval of the Corporate
Vice President, Human Resources of the Company, that it is not administratively
feasible for such subsidiary or affiliate to pay such dividend equivalents, the
Employee will not be entitled to receive such dividend equivalents.


1



--------------------------------------------------------------------------------





OTHER TERMS
4.    Rights of a Shareholder. Employee shall have no rights as a shareholder
with respect to any shares covered by this Agreement until the date of issuance
of a stock certificate to him for such shares. Except as otherwise provided
herein, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.
5.    Non-Assignability. This Agreement shall not be assignable or transferable
by Employee except by will or by the laws of descent and distribution.
6.    Effect of Termination of Employment or Death.
(a)    Effect on RSUs. In the event the Employee
(i)    voluntarily ceases to be an Employee of the Company or any subsidiary or
affiliate (the Company, subsidiary or affiliate, together, the “Employer”) for
any reason, including retirement, and the RSUs have not vested in accordance
with Paragraph 2, the RSUs shall be cancelled on the date of such voluntary
termination of employment;
(ii)    involuntarily ceases to be an Employee of the Employer for any reason
(including Disability as provided pursuant to Paragraph 6(b) below or under a
disability policy of any subsidiary or affiliate, as applicable), other than
death or for Cause, or voluntarily ceases to be an Employee of the Employer due
to a reduction in workforce, shares will vest on a pro rata basis, which may, at
the discretion of the Company, be contingent upon Employee executing a general
release, and which may include an agreement with respect to engagement in
detrimental activity, in a form acceptable to the Company. Such RSUs will vest
on a pro-rata basis in accordance with Paragraph 2, based on the Employee’s
actual months of service and vesting will be calculated as follows: multiply the
total apportioned award for the year (as provided in the applicable award
summary) in which the termination occurs by a fraction, the numerator of which
will be the number of full months of employment for that year and the
denominator of which will be twelve. Payout shall occur as soon as practicable
following the Vesting Date;
(iii)    ceases to be an Employee of the Employer by reason of death, 100% of
the RSUs pursuant to this grant shall vest on the date of death and the
certificates for shares shall be delivered in accordance with Paragraph 5 to the
personal representatives, heirs or legatees of the deceased Employee; and
(iv)    ceases to be an Employee of the Employer due to termination for Cause,
the RSUs shall, subject to any Plan provision to the contrary, be cancelled on
the date of such termination of employment.
(b)    Disability. For purposes of vesting under Paragraph 6(a)(ii) of this
Agreement, an Employee is deemed involuntarily to cease being an Employee of the
Employer when the Employee has received maximum coverage under an
Employer-provided short term disability plan.
(c)    Cause. “Cause” means (i) a violation of any of the rules, policies,
procedures or guidelines of the Employer, including but not limited to the
Company’s Business Ethics Policy and the Proprietary Information and Conflict of
Interest Agreement (ii) any conduct which qualifies for “immediate discharge”
under the Employer’s Human Resource Policies as in effect from time to time
(iii) rendering services to a firm which engages, or engaging directly or
indirectly, in any business that is competitive with the Employer, or represents
a conflict of interest with the interests of the Employer; (iv) conviction of,
or entering a guilty plea with respect to, a crime whether or not connected with
the Employer; or (v) any other conduct determined to be injurious, detrimental
or prejudicial to any interest of the Employer.
(d) Salary Continuance. For purposes of determining the number of RSUs that are
vested under this Agreement or the Award Summary, the Company may, at its
discretion, determine that termination of employment means the date on which
salary continuance ends, and that “actual months of service” for such purposes
include any period of salary continuance.
(e) The Effect of Releases. Payment will be made as soon as practicable (but not
later than 70 days) after the designated payment date except that if the timing
of any payment is contingent on employee action, such as execution of a release
of claims or agreement, and the specified payment period straddles two calendar
years, payment will be made on the second such calendar year.
7.    General Restrictions. If at any time the Committee or its authorized
delegate, as applicable, shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to this Agreement upon any
securities exchange or under any state or Federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the awarding of the RSUs or the issue or
purchase of shares hereunder, the certificates for shares may not be issued in
respect of RSUs in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee or its authorized delegate, as
applicable, and any delay caused thereby shall in no way affect the date of
termination of the RSUs.


2



--------------------------------------------------------------------------------





8.    Responsibility for Taxes. Employee acknowledges that the ultimate
responsibility for Employee’s Federal, state and municipal individual income
taxes, the Employee’s portion of social security and other payroll taxes, and
any other taxes related to Employee’s participation in the Plan and legally
applicable to Employee, is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer.
9.    Nature of Award. In accepting the award, Employee acknowledges that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time in a manner consistent with Section 13 of the Plan regarding
Plan amendment and termination and, in addition, the RSUs are subject to
modification and adjustment under Section 6(b) of the Plan.
(b)the award of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;
(c)all decisions with respect to future RSU awards, if any, will be at the sole
discretion of the Committee or its authorized delegate, as applicable;
(d)Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Employee’s employment relationship at any time; further,
the RSU award and Employee’s participation in the Plan will not be interpreted
to form an employment contract or relationship with the Employer;
(e)Employee is voluntarily participating in the Plan;
(f)the RSUs and the shares of Common Stock subject to the RSUs are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Employer, and which is outside the scope of
Employee’s employment contract, if any;
(g)the RSUs and the shares of Common Stock subject to the RSUs are not intended
to replace any pension rights or compensation;
(h)the RSUs and the shares of Common Stock subject to the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Employer;
(i)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)in consideration of the award of the RSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs, including, but
not limited to, forfeiture resulting from termination of Employee’s employment
with the Employer (for any reason whatsoever and whether or not in breach of
local labor laws) and Employee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, Employee
shall be deemed irrevocably to have waived Employee’s entitlement to pursue such
claim; and
(k)subject to the provisions in the Plan regarding Change in Control, RSUs and
the benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.
10. No Advice Regarding Award. Neither the Company nor the Employer is providing
any tax, legal or financial advice, nor is the Company or Employer making any
recommendations regarding Employee’s participation in the Plan, or his or her
acquisition or sale of the underlying shares of Common Stock. Employee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
11.    Amendment of This Agreement. With the consent of the Employee, the
Committee or its authorized delegate, as applicable, may amend this Agreement in
a manner not inconsistent with the Plan.
12.    Subsidiary. As used herein the term “subsidiary” shall mean any present
or future corporation which would be a ”subsidiary corporation” of the Company
as the term is defined in Section 425 of the Internal Revenue Code of 1986 on
the date of award.
13.     Affiliate. As used herein the term “affiliate” shall mean any entity in
which the Company has a significant equity interest, as determined by the
Committee.


3



--------------------------------------------------------------------------------





14.    Recoupments.
(a)    If an Employee or former Employee of the Employer is reasonably deemed by
the Committee or its authorized delegate, as applicable, to have engaged in
detrimental activity against the Employer, any awards granted to such Employee
or former Employee shall be cancelled and be of no further force or effect and
any payment or delivery of an award from six months prior to such detrimental
activity may be rescinded. In the event of any such rescission, the Employee
shall pay to the Company the amount of any gain realized or payment received as
a result of the rescinded exercise, payment or delivery, in such manner and on
such terms and conditions as may be required by the Committee or its authorized
delegate, as applicable. Detrimental activity may include:
(i) violating terms of a non-compete agreement with the Employer, if any;
(ii) disclosing confidential or proprietary business information of the Employer
to any person or entity including but not limited to a competitor, vendor or
customer without appropriate authorization from the Employer;
(iii) violating any rules, policies, procedures or guidelines of the Employer;
(iv) directly or indirectly soliciting any employee of the Employer to terminate
employment with the Employer;
(v) directly or indirectly soliciting or accepting business from any customer or
potential customer or encouraging any customer, potential customer or supplier
of the Employer, to reduce the level of business it does with the Employer; or
(vi) engaging in any other conduct or act that is determined to be injurious,
detrimental or prejudicial to any interest of the Employer.
(b)    If an accounting restatement by the Company is required in order to
correct any material noncompliance with financial reporting requirements
under relevant securities laws, the Company will have the authority to
recover from executive officers or former executive officers, whether or not
still employed by the Employer, any excess  incentive-based compensation (in
excess of what would have been paid under the accounting restatement), including
entitlement to shares, provided under this Agreement to executive officers of
the Employer, that was based on such erroneous data and paid during the
three-year period preceding the date on which the Company is required to
prepare the accounting restatement. Notwithstanding anything herein to the
contrary, the Company may implement any policy or take any action with respect
to the recovery of excess incentive-based compensation, including entitlement to
shares that the Company determines to be necessary or advisable in order to
comply with the requirements of the Dodd-Frank Wall Street Financial Reform and
Consumer Protection Act.
15.    Cancellation and Rescission of Award. Without limiting the foregoing
Paragraph regarding non-engagement in detrimental activity against the Employer,
the Company may cancel any award provided hereunder if the Employee is not in
compliance with all of the following conditions:
(a)    An Employee shall not render services for any organization or engage
directly or indirectly in any business which would cause the Employee to breach
any of the post-employment prohibitions contained in any agreement between the
Employer and the Employee.
(b)    An Employee shall not, without prior written authorization from the
Employer, disclose to anyone outside the Employer, or use in other than the
Employer’s business, any confidential information or material, as specified in
any agreement between the Employer and the Employee which contains
post-employment prohibitions, relating to the business of the Employer acquired
by the Employee either during or after employment with the Employer.
Notwithstanding the above, the Employer does not in any manner restrict the
Employee from reporting possible violations of federal, state or local laws or
regulations to any governmental agency or entity. Similarly, the Employer does
not in any manner restrict the Employee from participating in any proceeding or
investigation by a federal, state or local government agency or entity
responsible for enforcing such laws. The Employee is not required to notify the
Employer that he or she has made such report or disclosure, or of his or her
participation in an agency investigation or proceeding.
(c)    An Employee, pursuant to any agreement between the Employer and the
Employee which contains post-employment prohibitions shall disclose promptly and
assign to the Employer all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Employee during employment with the
Employer, relating in any manner to the actual or anticipated business, research
or development work of the Employer, and shall do anything reasonably necessary
to enable the Employer to secure a patent where appropriate in the United States
and in foreign countries.


4



--------------------------------------------------------------------------------





(d)    Failure to comply with the provision of subparagraphs (a), (b) or (c) of
this Paragraph 15 prior to, or during the six months after, any payment or
delivery shall cause such payment or delivery to be rescinded. The Company shall
notify the Employee in writing of any such rescission within two years after
such payment or delivery. Within ten days after receiving such a notice from the
Company, the Employee shall pay to the Company the amount of any payment
received as a result of the rescinded payment or delivery pursuant to an award.
Such payment to the Company by the Employee shall be made either in cash or by
returning to the Company the number of shares of common stock that the Employee
received in connection with the rescinded payment or delivery.
16.    Notices. Notices hereunder shall be in writing and if to the Company
shall be mailed to the Company at 201 Merritt 7, Norwalk, Connecticut
06851-1056, addressed to the attention of Stock Plan Administrator, and if to
the Employee shall be delivered personally or mailed to the Employee at his
address as the same appears on the records of the Company.
17.    Language. If Employee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
18.    Electronic Delivery and Acceptance. The Company will deliver any
documents related to current or future participation in the Plan by electronic
means. Employee hereby consents to receive such documents by electronic
delivery, and agrees to participate in the Plan and be bound by the terms and
conditions of this Agreement, through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. Electronic acceptance by the Employee is required and the award will be
cancelled for any Employee who fails to comply with the Company’s acceptance
requirement within six months of the effective date of the award.
19.    Interpretation of This Agreement. The Committee or its authorized
delegate, as applicable, shall have the authority to interpret the Plan and this
Agreement and to take whatever administrative actions, including correction of
administrative errors in the awards subject to this Agreement and in this
Agreement, as the Committee or its authorized delegate, as applicable, in its
sole good faith judgment shall determine to be advisable. All decisions,
interpretations and administrative actions made by the Committee or its
authorized delegate, as applicable, hereunder or under the Plan shall be binding
and conclusive on the Company and the Employee. In the event there is
inconsistency between the provisions of this Agreement and of the Plan, the
provisions of the Plan shall govern.
20.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and the successors and assigns of the Company
and to the extent provided in Paragraph 5 to the personal representatives,
legatees and heirs of the Employee.
21.    Governing Law and Venue. The validity, construction and effect of the
Agreement and any actions taken under or relating to this Agreement shall be
determined in accordance with the laws of the state of New York and applicable
Federal law.
This grant is made and/or administered in the United States. For purposes of
litigating any dispute that arises under this grant or the Agreement the parties
hereby submit to and consent to the jurisdiction of the state of New York, agree
that such litigation shall be conducted in the courts of Monroe County, New
York, or the federal courts for the United States for the Western District of
New York.
22.     Separability. In case any provision in the Agreement, or in any other
instrument referred to herein, shall become invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions in the
Agreement, or in any other instrument referred to herein, shall not in any way
be affected or impaired thereby.
23.    Integration of Terms. Except as otherwise provided in this Agreement,
this Agreement contains the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all oral statements and prior
writings with respect thereto.
24.    Appendix for Non-U.S. Countries. Notwithstanding any provisions in this
Agreement, the RSU award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for Employee’s country (the
“Appendix”). Moreover, if Employee relocates to one of the countries included in
the Appendix, the special terms and conditions for such country will apply to
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. The Appendix constitutes part of
this Agreement.
25.    Imposition of Other Requirements. The Committee or its authorized
delegate, as applicable, reserves the right to impose other requirements on
Employee’s participation in the Plan, on the RSUs and on any shares of Common
Stock acquired under the Plan, to the extent the Committee or its authorized
delegate, as applicable, determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require Employee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year set forth on the Award Summary.
                            
 
XEROX CORPORATION
By:
dhmsignaturea06.jpg [dhmsignaturea06.jpg]
 
Signature
 
 
 
Douglas H. Marshall
 
Corporate Secretary





6

